


Exhibit 10.41


QEP RESOURCES, INC.
CASH INCENTIVE PLAN


PERFORMANCE SHARE UNIT AWARD AGREEMENT


THIS PERFORMANCE SHARE UNIT AWARD AGREEMENT (the “Agreement”) is made as of this
__ day of _______________, (the “Effective Date”), between QEP Resources, Inc.,
a Delaware corporation (the “Company”), and ______________ (the “Grantee”).


1.
Grant of Performance Share Units. Subject to the terms and conditions of this
Agreement and the Company’s Cash Incentive Plan (the “Plan”), the Company hereby
issues to Grantee the right to receive a number of Performance Share Units
calculated in the manner set forth in Appendix A hereto, based on the
achievement of one or more Performance Goals that must be attained over a
relevant Performance Period, and assuming a target award of ______________
Performance Share Units (the “Target Share Units”). Each Performance Share Unit
actually earned and vested in accordance with this Agreement and Appendix A
hereto represents the right to receive a cash payment equal to the Fair Market
Value of one share of the Company’s no par value common stock (“Common Stock”),
on the terms and subject to the conditions of this Agreement. Terms not defined
herein shall have the meanings ascribed to them in the Plan.



2.
Vesting; Termination of Employment; Forfeiture.

General. Except as set forth below, the Grantee will vest and become entitled to
any Performance Share Units earned in accordance with this Agreement and
Appendix A hereto only if (i) Grantee remains in the continuous employment of
the Company and its Affiliates from the Effective Date through the last day of
the Performance Period and (ii) the Compensation Committee (the “Committee”)
certifies the award calculation and payout.


a)
Termination of Employment. If the Grantee terminates employment with the Company
and its Affiliates for any reason other than death, Disability, or Retirement
prior to the last day of the Performance Period, the Grantee shall forfeit any
and all interest under this Agreement and shall forfeit the right to receive any
Performance Share Units hereunder.



b)
Death, Disability, or Retirement. If the Grantee terminates employment with the
Company and its Affiliates on account of death, Disability, or Retirement (as
defined below) prior to the last day of the Performance Period, the Grantee
shall receive a pro rata portion of the Performance Share Units that would
otherwise have been received for the Performance Period, subject to
certification by the Committee, in an amount equal to the product of (x) the
number of Performance Share Units that would have been earned in accordance with
the provisions of Appendix A had Grantee remained in the Continuous employment
of the Company or its Affiliates through the last day of the Performance Period,
multiplied by (y) the ratio between (i) the number of full months of employment
completed from the first day of the Performance Period to the date of
termination of employment and (ii) the number of full months in the Performance
Period. “Retirement” shall mean Grantee’s voluntary termination of employment
with the Company and its Affiliates on or after age 55 with at least 10 years of
service; provided that such retirement occurs no earlier than 12 months after
the first day of the Performance Period, or such other retirement as shall be
approved by the Committee in its discretion.







--------------------------------------------------------------------------------




3.
Payment. As soon as practicable after the end of the Performance Period the
Committee shall determine and certify the number of Performance Share Units that
have been earned and vested in accordance with the Appendix A and the terms and
conditions of this Agreement (the date of certification shall be the
“Determination Date”). Payment for earned and vested Performance Share Units
shall be made in cash. The amount distributable shall be based on the average
closing Company stock price for the fourth quarter of the final year of the
Performance Period. All payments shall be made as soon as administratively
practicable after the Determination Date, but in all events in the calendar year
following the calendar year in which the Performance Period ends.



4.
Change in Control. Notwithstanding anything in this Agreement or in Appendix A
to the contrary, upon the occurrence of a Change in Control (as defined in the
Plan), for each of the performance periods greater than one year that is
outstanding under the Plan as of the date of the Change in Control, a payment
will be made in an amount equal to the actual award that would have been earned
by the Participant under the Plan for such performance period, based on the
level of satisfaction of the performance goals that was achieved for the
performance period in which the Change in Control occurs. Solely for purposes of
determining which performance periods are taken into account for purposes of the
preceding sentence, (i) a performance period shall be deemed to be outstanding
if payment has yet to occur for such period as of the date of the Change in
Control, even if the actual performance period (i.e. the period over which
performance is measured) has already ended, and (ii) a performance period shall
not be deemed to be outstanding if a target award has yet to be established for
such period as of the date of the Change in Control.

If the Change in Control is also a “change in control” within the meaning of
Section 409A of the Internal Revenue Code (IRC), the Performance Share Units
earned (if any) shall be paid on a date selected by the Committee within 30 days
after the closing of the transaction that constitutes the change in control. If
the Change in Control is not also a “change in control” within the meaning of
Section 409A, the Company, or the successor or purchaser, as the case may be,
shall make adequate provision for the assumption of the obligation to pay to the
Participant such earned and vested Performance Share Units as soon as
administratively practicable in the calendar year in which such amounts would
otherwise have been payable to the Participant as described above.


5.
No Rights of a Stockholder. The Grantee shall have no voting or other rights as
a stockholder of the Company with respect to this award. The Grantee’s right to
receive payments earned under this Agreement shall be no greater than the right
of any unsecured general creditor of the Company.



6.
Adjustments to Performance Share Units. In the event of any stock dividend,
extraordinary cash dividend, recapitalization, reorganization, merger,
consolidation, split-up, spin-off, combination, exchange of shares, grant of
warrants or rights offering to purchase Common Stock at a price materially below
fair market value or other similar corporate event affecting the Common Stock,
the Committee shall adjust the award issued hereunder in order to preserve the
benefits or potential benefits intended to be made available under this
Agreement. All adjustments shall be made in the sole and exclusive discretion of
the Committee, whose determination shall be final, binding and conclusive.
Notice of any adjustment shall be given to Grantee.



7.
Notices. Any notice required or permitted to be given under this Agreement shall
be in writing and shall be given by e-mail, hand delivery or by first class
registered or certified mail, postage prepaid, addressed, if to the Company, to
its Corporate Secretary, and if to Grantee, to his or her address now on file
with the Company, or to such other address as either may designate in writing.
Any notice shall be deemed to be duly given as of the date delivered in the case
of e-mail or personal delivery,





--------------------------------------------------------------------------------




or as of the second day after enclosed in a properly sealed envelope and
deposited, postage prepaid, in a United States post office, in the case of
mailed notice.
8.
Amendment. Except as provided herein, this Agreement may not be amended or
otherwise modified unless evidenced in writing and signed by the Company and
Grantee, or as approved by the Committee.



9.
Relationship to Plan. This Agreement shall not alter the terms of the Plan. If
there is a conflict between the terms of the Plan and the terms of this
Agreement, the terms of the Plan shall prevail. Capitalized terms used in this
Agreement but not defined herein shall have the meaning given such terms in the
Plan.



10.
Construction; Severability. The section headings contained herein are for
reference purposes only and shall not in any way affect the meaning or
interpretation of this Agreement. The invalidity or unenforceability of any
provision of this Agreement shall not affect the validity or enforceability of
any other provision of this Agreement, and each other provision of this
Agreement shall be severable and enforceable to the extent permitted by law.



11.
Waiver. Any provision contained in this Agreement may be waived, either
generally or in any particular instance, by the Committee appointed under the
Plan, but only to the extent permitted under the Plan.



12.
Entire Agreement; Binding Effect. Once accepted, this Agreement, the terms and
conditions of the Plan, and the award of Restricted Stock set forth herein,
constitute the entire agreement between Grantee and the Company governing such
award of Restricted Stock, and shall be binding upon and inure to the benefit of
the Company and to Grantee and to the Company’s and Grantee’s respective heirs,
executors, administrators, legal representatives, successors and assigns.



13.
No Rights to Employment. Nothing contained in this Agreement shall be construed
as giving Grantee any right to be retained in the employ of your Employer and
this Agreement is limited solely to governing the rights and obligations of
Grantee with respect to the Restricted Stock.



14.
Governing Law. This Agreement shall be governed by and construed in accordance
with the laws of the State of Delaware, without regard to the choice of law
principles thereof.



15.
Section 409A.

a)
The payments and benefits provided hereunder are intended to be exempt from or
compliant with the requirements of Section 409A of the IRC. Notwithstanding any
provision of this Agreement to the contrary, in the event that the Company
reasonably determines that any payments or benefits hereunder are not either
exempt from or compliant with the requirements of Section 409A of the IRC, the
Company shall have the right to adopt such amendments to this Agreement or adopt
such other policies and procedures (including amendments, policies and
procedures with retroactive effect), or take any other actions, that are
necessary or appropriate (i) to preserve the intended tax treatment of the
payments and benefits provided hereunder, to preserve the economic benefits with
respect to such payments and benefits, and/or (ii) to exempt such payments and
benefits from Section 409A of the IRC or to comply with the requirements of
Section 409A of the IRC and thereby avoid the application of penalty taxes
thereunder; provided, however, that this Section does not, and shall not be
construed so as to, create any obligation on the part of the Company to adopt
any such amendments, policies or procedures or to take any other such actions or
to indemnify Grantee for any failure to do so.





--------------------------------------------------------------------------------




b)
It is not intended that any payments to be made pursuant to this Agreement would
be made on account of Grantee’s “separation from service” within the meaning of
Section 409A of the IRC. However, in the event that any payment is deemed to be
so made, and if Grantee is a “specified employee” as defined in Section 409A on
the date of such “separation from service,” then notwithstanding anything to the
contrary herein, no payment shall be made prior to the earliest date on which
payment may be made under Section 409A(a)(2)(B)(i) (the six month delay rule for
specified employees).





IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.


GRANTEE                 QEP RESOURCES, INC.    


by                        
[Name]                [NAME]
[TITLE]






--------------------------------------------------------------------------------








APPENDIX A
TO THE PERFORMANCE SHARE UNIT AWARD AGREEMENT


Determination of Target Share Units
The dollar value of the award, as determined by the Committee, is denominated in
Target Share Units based on the closing price of Company Common Stock on the
date of the award (__________).


Performance Period
The Performance Period is __________ through __________.
Performance Goals


[INSERT]
Peer Group
[INSERT]
Payout Calculation
[INSERT]




